Case 2:20-mc-51458-GCS ECF No. 1, PagelD.1 Filed 12/02/20 Page 1 of 10

United States District Court
Judge George Caram Steeh
231 W Lafayette Blvd

Detroit, Ml 48226

Greetings Honorable Judge George Caram Steeh. My name is Audrey Moore and | am requesting an
expungement for a cased filed in 1977. The docket numbers are 7780169 and 7780068. When | receive
my license in 2011, this same matter came up. | went in front of a judge then and they threw it out.
Now it is time for me to renew my CPL again and they are being denied because of this same issue. |
received documentation that stated the case was closed, and all counts were terminated.

Not sure of what else needs to be done. If there is any additional information required , please advise.
Your attention to this matter would be greatly appreciated.

Please find enclosed copies of what | received from the court.

Kind Regards,

adiey inte

Audrey Moore
 

Rzoa

o

rh
25d
Pn
soa
Ose

FO ruc
O
—!
nm
o

=
oO
=

12827 Sparling St raiskoneten ee aoe eee ai aes ie Ba
SAREE

Hamtramck, MI 48212 . : nS, i “ mania 4 pores 5

weet Fee «4
sergeant? “401 etic, ‘will
bee irene R2305K1344i

     

  

   

“Metroplex ME” ome
FRI 23 OCT 2000.28 <r

ae
wee

 

Sire

et, ell oe

      

  

 

Case 2:20-mc-51458-GCS ECF No. 1, PagelD.2 Filed 12/02/20 Page 2 of 10
PETTY OFFENSE PO, CI
MINOA OFFENSE MO L3
{MISDEMEANCA Mis
FELONY Fel 2 | pistict| once

 

CRIMINAL DOCKET - U.S. District Court

Gus {2

 

 

 

 

 

 

-GCS ECF No. 1, PagelD.3 Fil ,
ne et S ,PagelD.3 Filed 12/02/20 Page 3 of.o
Ss _ pare AUDREY L. as ae p
a/k/a MOORE, AUDREY
Bie /Sentence n e e PENLAND, AUDREY . Ld waa ze 77 8 0068 J
{LAST, FIRST, MIDDLE) suvene} *] Yr. Docket No.
OFFENSES CHARGED ORIGINAL COUNTS —™y CASE NG.

U.S. TITLE/SECTION

-18:1001 __.

1821341 :

False Statement to_Government.- BAIL * RELEASE

(Cts..1,6-2)...

Mail Fraud. (Cts. 3,4,5 & 6)

ue,

AMT = __I Fugitive

Fp ors, fa
L_Ipsa
conditic

Denied

Ss

wy

 

L110% o¢
ud Surety E
(CC oat! Not Made |! coltatare

cons

 

 

   

 

 

  
 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

Total Cts 6 upeRs (J status Changed} Lard

Il, KEY DATES & INTERVALS COUNTS {See Docket} | Priy Cust

ARREST or INDICTMENT ‘Sf ARRAIGNMENT TRIAL SENTENC
\us. Custody Began) vigh Risk Date M4177 Trial Sat For | \ voir Ole 1 of charges
_ —_ .
02/07/7760. 4 | | 94/15/77
7 | a
g5ummons Served Indiet. Waived J Minott a Linoe om Pese GS L_Iconviete “lon te *
Sup dt G. Plea ee n lest
FirstAppearence | . Utmatievinte Final Plea Li {Rion Teal Endod LJ Acquittea Offensefi
*| 02/0 uy tn oars . : E&¥picmtssea: OClwor: |
trict
Lung Li c LJwor 24 Xon Governm'ts Maticn
= —, MAGISTRATE — :
DATE INITIAL/NO, - WNITIAL/NO. | OUTCOME:
. INITIAL APPEARANGE DATE Pb { { nismisseo
ELIM HELD FOR GJ OR OTHER PRO-
CREMATION oe > _J GEEDING IN THIS DISTRICT
OR
REMOVAL Oate
Held HELD FOR GJ OR OTHER PRO-
COWEARING L__J CEEDING It DISTRICT BELOW:
_Arrast Warrant Issued Ciwaweo (Clot waweo Tape Number .
COMPLAINT > Chintervenine inciCTMENT

   
   
  

OFFENSE
(in Compiaint)

 

U.S. Attorney or Asst.

Vincent A. Laubach

 

 

 

 

 

ATTORNEYS __ pefense:Cicua, (rer. walvea,Csent,C] None / otner,Orn,Oico

Sheldon Halpern

 

1977 -

p—— DATE

Jan. 11.

 

wt

25

Feb.

April 15

 

 

f* Show last names and suffix numbers of other defendants an seme indictment/intor mation:

 

 

{ po DEI

(DOCUMENT NO.) PROCEEDINGS — Lita) (eo) —|
1, INDICTMENT, fled. DD 1<12<77
-—- Deft. Cash fails to appear ~ no motion for bench >
warrant. Adj. to P.M.. Tape §-132 & 8-133
’ pD 1/28/77 «- Stith, M.
-- Deft. Cash arr. with counsel, Sheldon Halpern, deft.
pled not guilty. Personal-rec. bond, Govt.-to dismiss ,|
at sentencing of case #7-80169. (Deft. appeared 31
voluntarily.) DD 2/7/77 Joiner, J. _!°
2. Motion and order for dismissal of indict. as to deft. Cash

and cancelling bond - deft. sentenced on a guilty plea in
#7-80169, filed and entered. DD 4/18/77 “ Joiner, J.

 

FORM AQ-256
 

DATE . ~

RECEIPT NUMBER

POSITE THE APPUCABLE COCKET ENTRIES

IV. PROCEEDINGS (continued) --

FINE AND RESTITUTION PAYMENTS

PAGE TWO

RECEIPT NUMBER

Bo

* (9)

of 10

end Data
{b)

C.D. NUMBER

 
 
  

ty.

Code
(c)

V. EXCLUDASLE OELAY

* [interval “Fotat

Osys

(d)

Q. Poriod
NARA

LETTEF

For ktentr
Pertods a
able Beto:
USC. 3tf

A. Exami
hearir
mente
Bhysk

capac
USC.

NARA
nation
U.S.C.

C. Gtatec

tials o
charge

O. wmterios
Appeci

EE HMearin

pratial

FL Transh
other

€
or Ft
los}

& 40}

G. Defanc

tton ts
under t
mont. |
up to 3
ts exer

por
18th

H, Miscel

Unaval
of defo
of esse
witnest

N. Period

aop

inoome
of deto
stand t

ri
Teaatr

P. ore

etm
and/or
charge:

-A. Opfend
tire

of Ca-c
dant wi

beong

T. Contim

Grantac
3181fh}
a. ONC
net 1
ploxity -
Quiwei¢
fendant
interest

U. Timo t

guilty
0a wi
drawal.

Ww. Grand.

dictmnor
tended
3167 (b
¢-
PETTY OFFENSE PO [7
MINOR OFFENSE MO
R MISDEMEANOR Mis
FELONY Fel

. CRIMIRGL DOGS TD 0 1 Sp Pisicigt f9

 

 

 

 

 

GCS ECF No. 1, PagelD.5

 

 

1 JUDGE/MAGISTRATE: Assigned

ufgud 2 14523 y CASH, AUDREY bL.

a Disp./Sentonce | LAN

| pistrict | Olfice asi’ ener, Fen D . JUVENILE

US. TILE/SECTION _ OFFENSES CHARGED ORIGINAL COUNTS —y
*. | 1831341. .. Mail Fraud ‘1.

  

Total Ct. 1

 

 

CASE NO
BAIL » RELEASE
ptt "amr LD Fugitive
| Denice LIPers. F
L_Ipsa
f Loo j
ate 1.110% Oo,
2 LI surety €

SUPERSEDING =D
COUNTS

 

 

 

 

 

 

 

 

 

CU pail Not Made | LJColtaten
(J status Changed) LJ ard

 

 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sae Dock Priy Gust
ll. KEY DATES & INTERVALS (S00 Docket) 7 Cus
ARREST or — eit o AR! . TRIAL SENTEN(
: ] Disposition
\us. Custody Bove") igh pick Date pettormation [i | Trial Set For | » voirdire =O zi ores [o> 4/15/
|.2/7/77 \ | | . 4 iu 4
Trial B Clon auc
Summons Served indict. Walved Qa F 7 be ¢ Linc EKe Lino. 2899" UL , L_iconvietaa Son Lose
Supersedin {g,pics | LA acquitton Gltensal
nl s we x
Firat Appearance in Charging Plindict/int __— Trial Ended | L_Joismissed: Cwor:
247/77 * District 2-4-77 ‘Line bal c LJwot Won Governm'ts Mation
MAGISTRATE
DATE INITIALINO. INITIAL/NO. | OUTCOME:
Search 4 Issued INITIAL APPEARANCE DATE L__] dismissed
Warrant "MELO FOR GJ GR OTHER PRO-
Retu PRELIMINARY Date
turn PRELIMINARY, scnedulea™ L__1 CEEDING IN THIS DISTRICT
e issued REMOVAL Cato ,
Held HELD FOR GJ OR OTHER RRO-
[Served Cnearine L__J GEEDING IN DISTRICT BELDW:
Arrest Warrant Issued (Owaweo [not waiveo Tape Number : ’
COMPLAINT > Liwreavenine INDICTMENT

 

 

OVFENSE
(in Comptaint)

 

 

\

U.8. Atlomey or Asst. -

|

Vincent A. Laubach (P25065)

ATTORNEYS

Detense:}csa Manet: waived, sett.) None / Other.) po.Ceo

Sheldon Halpern

 

 

 

 

THM ACBL

 

 

 

f° % Show last names and sultix numbers of other defongants on same {
197 he {DOCUMENT NO.) —— PROCEEDINGS a |
Feb. 4. 1. SUPERSEDING INFORMATION, filed, w/waiver. DD 2-7-77
“7 -—- App on Superseding Information; Deft rep by counsel; Deft
pleads guilty to Ruel 11 (2 yrs maximun) Bail set at
$1,000 unsecured ; referred to probation; Set for Sentence
on 3/28/77. DD 2/27/77 Joiner J
" 7 2, Order re release on $1,000 personal bond. DD 2/7/77 Joiner J
“7 3. peft's Acknowledgment of Superseding Information. DD 2/7/77
a f 4. Final BOnd-- Personal in the amount of $1,000. DD 2/7/77
March 28 |-—~- Deft rep by counsel; Sentencing adj to 4/12/77. DD 3/29/77
April 15 --— Deft sentenced. DD 4/18/77
"15 5. Order re; release of information in presentence report. DD 4/18/77
i _ Joiner J ‘

 

 

 

 
ee ee

ase oO mS ERSTE" OM RRUE Pa cD: Bole ar2i02/00.> Ragas of 10

Case-2:20-me-54458

 

UATE |

 

977

‘18 6.

 

 

(DOCUMENT NO}

iV. PROCEEDINGS (continued) toe PAGE TWO

V. EXCLUDASLE NE: «Vv

 

JUDGMENT: Deft rep by counsel; Deft placed in the custody
of Attorney General for one (1) year, the imposition of .
Sentence is suspended and deft is Placed on probation for

a period of one (1) years; Further Adjudged that asa
special condition of probation deft shall perform service
of a public: importance to be determined and approved by
the Probation Dept 1 day per week and/or for a total of
52 days within the period of probation: Further adjudged
that deft's appearance bond is exonerated. DD 4/19/77
(deft sent. on 4/15/77) Ooty Joiner J

 

tage. ~Stgel Bate.
ESO C1 Ld Date Suen
(ai (b) tc}

 

 

 

     

RECEIPT NUMBER

FINE AND RESTITUTION PAYMENTS
NUMBER DATE

    

  
 

RECEIPT NUMBER

  

 

 

 

“C.D. NUMBER

  

 

——- |

Totat
Days

{d}

> oT gS

+@ ont

‘snUds oO
fuer Dates
TG. att

” &am

=

hearin
ments
pnyaic
capac
U.S.6,

(

. “NARA

U.S.C.

- Satec

tian
charge

c. ntertor

Appaa'

Hearin
Protrial

Transtt

|. Unevar

of dala
or ous
witnag:

intyrent

. Time b

gullty ¢
plea wi
drawal,

3187 (

(
Soe ee er ee ee ee ee.
— em eee ee way

- = Case 2:20-mc-51458-GCS ECF No. 1, PagelD.7 Filed 12/02/20 Page J,a£19
CR-77-80068-01 CR-77-80068-01
ses US-V-CASH
as of 03/06/84 at 11:16 PM

Judge: JUDGE JOINER Case Filed: 01/11/77
Defendant:
DL CASH, AUDREY L

Aka:
MOORE, AUDREY

Dit ID: -2302
Defendant terminated: 04/15/77

Defense Counsel:
HALPERN, SHELDON
HALPERN, MOGILL, BUSH, POSNER, WEISS & MCFADDEN
1455 CENTRE ST.
DETROIT, MI 48226
962-7210

U S$ Attorneys:

LAUBACH, VINCENT
226-7114

eee ee ew OO ee ee ee
a

Case 2:2Qamp-edgp8-GCS ECF No. 1, PagelD.8 Filéd 12/02/20 Page 8 of 10

PROCEEDINGS

01/11/77 US Attorney LAUBACH, VINCENT added to case (Dkt'd 01/11/77).
Case assigned to JUDGE JOINER (Dkt'd 03/30/80).

03/28/77 Attorney HALPERN, SHELDON added to case (Dkt'd 03/28/77).

04/15/77 Case closed: All counts terminated (Dkt'd 09/28/77).

a a

End of docket
DKTRPT 2:77cr80068-01 03/30/80 U.S. District Court, Eastern District of Michigan
Case 2:20-mc-51458-GCS ECF No. 1, PagelD.9° Filed 12/02/20 Page 9 of 10
CR~77-80169-01 CR-77-80169-01
US-V-CASH

as of 03/06/84 at 11:16 PM

Judge: JUDGE JOINER Case Filed: 02/04/77

Defendant:

D1 CASH, AUDREY L

Dit ID: -2457

Defendant terminated: 04/15/77

Defense Counsel:
HALPERN, SHELDON
HALPERN, MOGILL, BUSH, POSNER, WEISS & MCFADDEN
1455 CENTRE ST.
DETROIT, MI 48226
962-7210

U S Attorneys:

LAUBACH, VINCENT
226-7114

SA ee ee tee ee ee ee ew we et ee te
“ a

02/04/77

03/28/77

04/15/77

~~" "> Case 2:20gCy2458-GCS ECF No. 1, PagelD.10 Filed 12/02/20" Page 10 of 10

PROCEEDINGS
US Attorney LAUBACH, VINCENT added to case (Dkt'd 02/04/77).
Case assigned to JUDGE JOINER (Dkt'd 03/30/80).

Attorney HALPERN, SHELDON added to case (Dkt'd 03/28/77).

Case closed: All counts terminated (Dkt'd 04/15/77).

ee ew ee ee HO eee eww

End of docket
DKTRPT 2:77cr80169-01 03/30/80 U.S. District Court, Eastern District of Michigan
